DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9-12, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,101,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus claims are anticipated by performing the method of claims 1 and 4 of US 11,101,692, which utilizes the instant claimed apparatus.

Claim 1: ‘692 recites an apparatus (utilized by the method of claim 1) for installing, in a stepped bore of a floor (“introducing a stepped bore into a floor”, col.8,27-28), a primary part of a system for inductively transmitting energy to a mobile part (“producing a system for inductively transmitting energy to a mobile part”, col.8,26-27), comprising: 
a sealing element (“introducing a sealing element into the stepped bore”, claim 1) adapted to be introduced into a lower region of the stepped bore having a smaller diameter than an upper region of the stepped bore to partially extend axially into the upper region of the stepped bore (claim 4: “wherein the sealing element rests against the stepped bore, rests against an area of the stepped bore that is situated below a step of the stepped bore, is pressed against the stepped bore, rests against the ring frame, and/or rests against an inner wall of the ring frame”, which is extending axially into the upper region of the stepped bore); 
a ring frame (“holding a ring frame in place in the stepped bore”, claim 1) adapted to be introduced into the upper region of the stepped bore to at least partially overlap the sealing element in an axial direction of the stepped bore (“an upper edge of the ring frame being aligned with a height of the floor or a surface of a floor covering attached to the floor”, claim 1; see also the limitation above where the sealing element resists against the ring frame and/or rests against an inner wall of the ring frame); and 
an alignment unit (“holding a ring frame in place in the stepped bore with the aid of an alignment unit”, claim 1) detachably connectable to the ring frame (“removing the alignment unit after the filling”, claim 1, thus “detachably connected”) and adapted to align an upper edge region of the ring frame with a surface of the floor (“an upper edge of the ring frame being aligned with a height of the floor”).

Claim 2: ‘692 recites wherein the alignment unit is adapted to space an outer periphery of the ring frame from the stepped bore to form a gap between the ring frame and the stepped bore (“the ring frame being set apart from the floor so that a gap region is present between the ring frame and the floor”, claim 1).
Claim 3: Although claims 1 and 4 of ‘692 do not recite the alignment unit detachably connectable to the ring frame by screws, the examiner takes Official Notice that utilizing screws to provide a mechanically detachable function is extremely well known in the art.
Claim 9: ‘692 recites  a casting compound adapted to fill a gap region that extends radially between the floor and the ring frame and that extends axially between the surface of the floor and a step of the stepped bore that transitions between the upper region and the lower region (“filling a casting compound into the gap region”, claim 1, which is adapted to perform the recited function).
Claim 10: Although claims 1 and 4 of ‘692 do not recite a core drill adapted to introduce the stepped bore into the floor, the examiner takes Official Notice that providing a core drill to introduce a stepped bore as required by claim 1 of ‘692 is extremely well known in the art.
Claim 11: Although claims 1 and 4 of ‘692 do not explicitly recite the floor including a “concrete floor”, the examiner takes Official Notice that providing concrete as a floor material is extremely well known in the art.
Claim 12: ‘692 recites wherein the sealing element is adapted to engage against a wall of the lower region of the stepped bore to prevent the casting compound from flowing into the lower region of the stepped bore (“the sealing element … is pressed against the stepped bore”, claim 4, which would result in the recited functionality of preventing casting compound from flowing into the lower region of the stepped bore).
Claim 14: ‘692 wherein the alignment unit is adapted to be detached from the ring frame after the casting compound has cured (“removing the alignment unit after the filling”; although “after curing” is not explicitly recited, one of ordinary skill in the art would have found it obvious to wait until after curing so as to provide the recited “alignment” functionality).
Claim 15: ‘692 recites wherein the casting compound is adapted to retain the ring frame in the upper region of the stepped bore after the casting compound has cured (inherent in the method of “filling a casting compound in the gap region” and “removing the alignment unit after the filling”).
Claims 16-18: Although claims 1 and 4 of ‘692 do not recite the “winding” and “cover” adapted to align with the surface of the floor, the Examiner takes Official Notice that one of ordinary skill in the art would have found using a well-known winding and cover as suitable in accomplishing the “system for inductively transmitting energy” required by claim 1 of ‘692, mounted in the recited ring frame “being aligned with a height of the surface of a floor” of claim 1).

Allowable Subject Matter
Claim 20 is allowed.
Claims 1-19 would be allowable if a properly filed terminal disclaimer is provided to overcome the obvious-type double patenting rejections.
Claims 4-8, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable (without the filing of a terminal disclaimer) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior art is considered to be Bohm et al. (US 10,622,142, of record), Shigo et al. (US 10,763,024, of record), Richards (US 9,796,272, of record), Gibbons Jr (US 9,327,608, of record), and Uhl et al. (DE 10 2014 000 347 A1, of record). However, none of the prior art discloses the recited “sealing element adapted to be introduced into a lower region of the stepped bore having a smaller diameter than an upper region of the stepped bore to partially extend axially into the upper region of the stepped bore”, “a ring frame adapted to be introduced into the upper region of the stepped bore to at least partially overlap the sealing element in an axial direction of the stepped bore”, and the recited “alignment unit detachably connectable to the ring frame” or “axially-directed threaded pins adapted to engage a step of the stepped bore that transitions between the upper region and the lower region”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849